— Appeal by the People, as limited by their brief, from so much of an order of the Supreme Court, Queens County (Friedmann, J.), dated February 24, 1989, as granted that branch of the defendant’s omnibus motion which was to dismiss the first count of indictment number QN12490/88, with leave to re-present.
Ordered that the order is reversed insofar as appealed from, on the law, that branch of the defendant’s omnibus motion which was to dismiss the first count of the indictment is denied, the first count of the indictment is reinstated, and the matter is remitted to the Supreme Court, Queens County, for further proceedings on the indictment.
The People contend, and the defendant concedes, that the Supreme Court improperly dismissed the first count of the indictment (see, People v Jones, 141 AD2d 763, 764). Brown, J. P., Fiber, Harwood and Rosenblatt, JJ., concur.